DETAILED ACTION
	This final office action is in response to communications filed on 8/11/21.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 9,344,965. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application
US Patent no. 9,344,965
Claim 1:  A method of operating a terminal, the method comprising: 
receiving a preamble comprising VHT-SIG information from an access point; and
 checking a bit comprised in the VHT-SIG information, wherein the bit indicates 5whether the access point allows the terminal in a transmission opportunity (TXOP) power save mode to enter a doze state during a TXOP duration.
Claim 5:  A method of operating an access point, the method comprising: setting a bit indicating whether the access point allows a terminal in a transmission opportunity (TXOP) power save mode to enter a doze state during a TXOP duration; generating VHT-SIG information comprising the bit; and transmitting a preamble comprising the VHT-SIG information to the terminal.
Claim 1:  A method of an access point, the method comprising: 
generating a medium access control (MAC) header of a data frame for a terminal; 
generating a very high throughput signal (VHT-SIG) field of the data frame, wherein the VHT-SIG field includes a bit indicating whether the access point allows the terminal to enter a doze state during a transmission opportunity (TXOP) duration; and 
transmitting the data frame including the MAC header and the VHT-SIG field to the terminal.


Claim 1 of US Patent no. 9,334,965 discloses all limitations of claim 5 of the current application.  Claim 1 of US Patent no. 9,334,965 discloses generating at an access point and sending to a terminal device, a MAC header including a VHT-SIG field.  Claim 1 of US Patent no. 9,334,965 does not explicitly disclose that the terminal receives and decodes the MAC header including the VHT-SIG field. However, it would have been obvious to one of ordinary skill in the art to extend the teaching of claim 1 of US Patent no. 9,334,965 to terminal devices in communication with the access point. All limitations of dependent claims 2-4 and 6-8 are disclosed by claims 2, 3 and 8 of US Patent no. 9,334,965.  Claims 9-16 of the current application recite similar limitations to those of claims 1-8 and are rejected on the grounds set forth above.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 10,334,526. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application
US Patent no. 10,334,526
Claim 1:  A method of operating a terminal, the method comprising: 
receiving a preamble comprising VHT-SIG information from an access point; and
 checking a bit comprised in the VHT-SIG information, wherein the bit indicates 5whether the access point allows the terminal in a transmission opportunity (TXOP) power save mode to enter a doze state during a TXOP duration.
Claim 1:  A processor-implemented method of operating a terminal in a communication network, the method comprising: receiving, using one or more processors of the terminal and from an access point in the communication network, legacy information, a very high throughput signal (VHT-SIG) information, and medium access control (MAC) header information; and decoding, using the one or more processors, the legacy information, the VHT-SIG information, and the MAC header information, wherein a result of the decoding of the VHT-SIG information comprises information indicating whether the access point allows the terminal in a transmission opportunity (TXOP) power save mode to enter a doze state during a TXOP duration.


Claim 1 of US Patent no. 10,334,526 discloses all limitations of claim 1 of the current application.  All limitations of dependent claims 2-4 are disclosed by claims 2, 3 and 6 of US Patent no. 10,334,526.  Claims 5-16 of the current application recite similar limitations to those of claims 1-4 and are rejected on the grounds set forth above.
Allowable Subject Matter
Claims 1-16 would be allowable upon resolution of the above non-statutory double patenting rejections.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 102 rejections of claims 1-16 have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 1-16 have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        October 23, 2021